              Case 2:19-cv-01180-RJC Document 20 Filed 02/18/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 GIDEON NKRUMAH,                                 )
                                                 )
 Plaintiff,                                      )
                                                 )
                   v.                            )
                                                 )         Civil Action No. 19-1180
 UNIVERSITY OF PITTSBURGH OF THE                 )
 COMMONWEALTH OF HIGHER                          )
 EDUCATION,                                      )
                                                 )
 Defendant.                                      )



                              MEMORANDUM ORDER SETTING
                          PRELIMINARY CONFERENCE OF COUNSEL


        The above case has been assigned to me for all further proceedings. Pursuant to


Local Rules 16.1 and 16.2, an initial case management conference will be conducted to


discuss narrowing of the issues, the extent of pretrial preparation, discovery procedures,


the early disposition of controlling questions of law, the probable extent of provable


damages, the possibility of settlement, and the designation of an Alternative Dispute
         Case 2:19-cv-01180-RJC Document 20 Filed 02/18/20 Page 2 of 4




Resolution process pursuant to the form attached hereto as Exhibit A.        Chief trial counsel


shall attend the initial case management conference.         Counsel and the parties should


be prepared to discuss settlement as well as Alternative Dispute Resolution.


       The Conference in this case will be held on Monday, March 16, 2020 at


10:30 a.m., in Room 6220, Sixth Floor of Joseph F. Weis, Jr. U.S. Courthouse, 7th


Avenue and Grant Street, Pittsburgh, PA 15219.


       As required by Rule 26(f) of the Federal Rules of Civil Procedure, the parties must,


as soon as practicable and in any event at least 21 days before March 16, 2020, the date


set forth above for the initial case management conference, "confer to consider the nature


and basis of their claims and defenses and the possibilities for a prompt settlement or


resolution of the case, to make or arrange for the disclosures required by Rule 26(a)(1),


and to develop a proposed discovery plan[]" See Fed.R.Civ.P. 26(f). Pursuant to Rule


26(f), the attorneys of record and all unrepresented parties that have appeared in the


case are jointly responsible for filing with the Court a written report outlining their discovery


plan. (A Rule 26(f) Report Form is attached hereto as Exhibit B). This court requires
          Case 2:19-cv-01180-RJC Document 20 Filed 02/18/20 Page 3 of 4




strict compliance with Rule 26.


       The Stipulation Selecting ADR Process, attached at Exhibit A, and the Rule 26(f)


Report Form, attached as Exhibit B, as well as, if appropriate, any Expedited Docket


Stipulation (see copy of form at link referenced below), shall be filed on or before


March 9, 2020.


       Counsel should be familiar with this Court's Practices and Procedures (see Court


Practices and Procedures at www.pawd.uscourts.gov, link "court practice".). If the parties


stipulate to participate in the Court’s Expedited Civil Litigation Program, counsel shall


comply with the provisions of said program


(http://www.pawd.uscourts.gov/sites/pawd/files/expedited-docket-stipulation.pdf).


             SO ORDERED this 18th day of February, 2020.


                                            s/Robert J. Colville
                                             Robert J. Colville
                                             United States District Judge


cc/ecf:       Counsel of record


                                               3
Case 2:19-cv-01180-RJC Document 20 Filed 02/18/20 Page 4 of 4




                              4
